Judgment entered June 20, 1968, reducing assessments on real property, unanimously reversed, on the law and facts, with $50 costs and disbursements to appellants, petitions dismissed and assessments reinstated. These are consolidated proceedings for the tax years 1962-63 through 1967-68. The property is located at 240 East 79th Street, Manhattan, on the south side, between Second and Third Avenues. It is improved with a 16-story, penthouse and basement fireproof building on a plot 60 feet 9 inches by 102 feet 2 inches. The property is well located, in a highly desirable area. The record shows the actual net earnings averaged in excess of $52,000 for the six-year period. The average actual net earnings resulted in a return of 9.3% on the highest assessment of $560,000. Four sales on the same block demonstrate unit lot values in excess of 130% of their assessments. A savings bank mortgage of $550,000 was placed on the property in 1963. Petitioner failed to show by substantial evidence that the assessments were excessive. Settle order on notice. Concur — Stevens, P. J., Tilzer, Markewich, Nunez and McNally, JJ.